Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with NICHOLAS P. COLEMAN on May 18, 2021   
The application has been amended as follows: 
In the claims:
1)	Claims 8-9 have been cancelled. 
- End of the Amendment










Statement for Reasons for Allowance
The present claims are directed towards A composite particle, comprising a carrier particle and an at least partial surface coating covering at least part of the carrier particle, characterised in that the carrier particle comprises a hydrophilic surface region comprising quartz and wherein the carrier particle further comprises a hydrophobic surface region comprising a layered silicate, and wherein the surface of the composite particle has at least one hydrophilic region and at least one hydrophobic region wherein quartz and layered silicate are present, grown together, to form the carrier particle.

Claims 1, 3-7 and 10-16 are allowed.
The present claims are allowable over the “closest prior art” Hong et al. (US 2008/0261007) in view of Caval (US 2019/0106886).
Hong discloses a roofing granule 10 (composite particle of the present invention) includes a core particle 14 (carrier particle) covered with a color coating layer 16 containing a metal oxide colorant and outer coating layer 20 comprising an outer coating binder 22. The binder includes metal silicates (para 0027, claim 2), which encompasses layered silicates and which forms the hydrophobic surface region of the present invention. 
However, Hong fails to disclose that the color coating layer comprises quartz forming a hydrophilic surface region. 
Whereas, Caval discloses artificial stone building slab comprising: a color layer made up of at least one colored cement mix, comprised of stone powder, cement, pigment and a glue, the color layer configured for placement on a vertical wall surface facing away from the vertical wall surface (claim 1). The color layer comprises stone powder such as quartz powder (claims 2-3).
Based on the Applicants arguments filed on 02/16/2021, the prior art, neither alone or in combination, discloses any carrier particle which comprises a hydrophilic surface region and a hydrophobic surface region, much less the hydrophilic surface region comprising quartz and the hydrophobic surface region comprising layered silicate. In addition to the above-referenced distinctions, no composite particle of the prior art (whether alone or in combination) discloses a surface which includes both a hydrophilic region and a hydrophobic region. Thus, prior art references does not disclose the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788